NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
          in the limited circumstances allowed under Rule 23(e)(1).

                                     2022 IL App (3d) 210611-U

                               Order filed September 16, 2022
     ____________________________________________________________________________

                                               IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                 2022

     CAMELIA LEMUS,                         )     Appeal from the Circuit Court
                                            )     of the 10th Judicial Circuit,
           Plaintiff-Appellant,             )     Putnam County, Illinois.
                                            )
           v.                               )
                                            )
     COLOR POINT, LLC, and MID-AMERICAN )         Appeal No. 3-21-0611
     GROWERS, INC.,                         )     Circuit No. 20-L-1
                                            )
           Defendants                       )
                                            )
     (Mid-American Growers, Inc.,           )     Honorable
                                            )     Paul E. Bauer,
           Defendant-Appellee.)             )     Judge, Presiding.
     ____________________________________________________________________________

           PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
           Justices Holdridge and McDade concurred in the judgment.
     ____________________________________________________________________________

                                              ORDER


¶1        Held: Dismissal of former employee’s claim alleging retaliatory discharge was reversed
                since the former employee was reporting potential criminal acts by a coworker to
                the defendant, and the claim was not inextricably linked to an alleged civil rights
                violation under the Illinois Human Rights Act.
¶2           The plaintiff former employee appealed the dismissal of her second amended complaint

     alleging wrongful termination by the defendant former employer. We reverse and remand for

     further proceedings.

¶3                                            I. BACKGROUND

¶4           As alleged in the second amended complaint, the plaintiff, Camelia Lemus, had been

     employed by the defendant, Color Point, LLC, 1 for a number of years prior to the termination of

     her employment in 2019. The plaintiff, as the human resources manager, was responsible for

     investigating and reporting incidents of sexual harassment and misconduct. In July 2018, the

     plaintiff received complaints regarding another employee of the defendant and, in the course of

     her employment, she began investigating those complaints. The plaintiff alleges that employees of

     the defendant engaged in a campaign of intimidation, including searching through her desk at

     work, following the plaintiff home from work on multiple occasions, and verbally threatening the

     plaintiff if she continued investigating the complaints. The plaintiff reported the intimidating

     conduct to her superiors, including the defendant’s director of human resources. On January 18,

     2019, the plaintiff was informed that her employment with the defendant was being terminated.

     The plaintiff alleges that she was terminated as a direct result of her reports of harassment,

     intimidation, and fear to her superiors. In count I, the plaintiff alleges retaliatory discharge in

     “violation of a clearly mandated public policy,” specifically, the public policy against stalking and

     enforcement of the criminal code. In count II, the plaintiff alleges intentional infliction of

     emotional distress by the defendant.




             1
               The plaintiff’s complaint names Color Point, LLC, as the defendant, but Mid-American Growers,
     Inc. filed an appearance and indicated that it was the proper defendant. The trial court substituted Mid-
     American Growers, Inc., as defendant and dismissed Color Point, LLC, from the case.
                                                        2
¶5          The defendant filed a motion to dismiss the second amended complaint pursuant to section

     2-615 of the Code of Civil Procedure (the Code) (735 ILCS 5/2-615 (West 2020)), arguing that

     the plaintiff’s wrongful termination claim was preempted by the Illinois Human Rights Act (the

     Act) (775 ILCS 5/1-101 et seq. (West 2020)), her allegations reflected private concerns, and the

     plaintiff failed to identify a clearly mandated public policy violated by the termination of her

     employment. Also, the defendant moved to dismiss the intentional infliction of emotional distress

     claim because the plaintiff failed to allege conduct by the defendant that was extreme or

     outrageous. The trial court granted the motion to dismiss with prejudice, and the plaintiff appealed

     the dismissal of her wrongful termination claim.

¶6                                             II. ANALYSIS

¶7          The plaintiff alleges that the trial court erred in granting the defendant’s motion to dismiss

     count I of her complaint because her complaint sufficiently pled an actionable retaliatory

     discharge. Since a motion to dismiss pursuant to section 2-615 of the Code, challenges the legal

     sufficiency of a complaint, a cause of action should not be dismissed unless it is clearly apparent

     that no set of facts can be proved that would entitle the plaintiff to relief. Pooh-Bah Enterprises,

     Inc. v. County of Cook, 232 Ill. 2d 463, 473 (2009). We review de novo an order granting a motion

     to dismiss pursuant to section 2-615 of the Code. Id.

¶8          Illinois is an at-will employment state, and a noncontracted employee may be discharged

     for any, or even no, reason. Turner v. Memorial Medical Center, 233 Ill. 2d 494, 500 (2009) (citing

     Zimmerman v. Buchheit of Sparta, Inc., 164 Ill. 2d 29, 32 (1994)). However, there is a limited and

     narrow cause of action for the tort of retaliatory discharge as an exception to at-will employment

     in Illinois. Id. “A claim of retaliatory discharge is permissible where ‘an employee is discharged

     in retaliation for the reporting of illegal or improper conduct,’ also known as ‘whistle blowing.’ ”


                                                      3
       Lanning v. Morris Mobile Meals, Inc., 308 Ill. App. 3d 490, 491 (1999) (quoting Jacobson v.

       Knepper & Moga, P.C., 185 Ill. 2d 372, 376 (1998)). To state a claim for retaliatory discharge, an

       employee must allege that the employer discharged the employee in retaliation for the employee’s

       activities and that the discharge violates a clear mandate of public policy. Turner, 233 Ill. 2d at

       500.

¶9            The plaintiff alleged that she was terminated in retaliation for her reports that she was the

       victim of stalking and harassment by a coworker, some of which took place at the workplace. The

       defendant contends that the plaintiff’s concerns were purely private in nature, specifically, her

       private dispute with a coworker. However, there is “no public policy more basic, nothing more

       implicit in the concept of ordered liberty [citation], than the enforcement of a State’s criminal

       code.” Palmateer v. International Harvester Co., 85 Ill. 2d 124, 132 (1981). In Palmateer, the

       Illinois Supreme Court found that the plaintiff had stated a cause of action for retaliatory discharge

       when the plaintiff alleged that he was fired for reporting a coworker’s possible theft to local

       authorities and agreeing to cooperate in any criminal investigation. Id. We have found that

       employees deserve the same protection, whether they choose an internal or external process when

       reporting violations. See Lanning, 308 Ill. App. 3d at 493 (complaint of retaliatory discharge was

       not precluded when employee reported an alleged health code violation, which is a public concern

       like compliance with the criminal code, to her supervisor rather than to a public official).

¶ 10          We find that the plaintiff has sufficiently alleged a claim of retaliatory discharge for the

       reporting of potential criminal acts by a coworker to the defendant. The plaintiff was investigating

       the complaints against another employee as part of her job with the defendant, and some of the

       alleged criminal acts occurred at her place of employment, or at least began there. Any relationship




                                                         4
       between the plaintiff and coworker was not a private matter; it only existed because of their work

       relationship.

¶ 11          The plaintiff also contends that her wrongful termination claim is not preempted by the Act

       (775 ILCS 5/1-101 et seq. (West 2020)). The Act, along with its related rules and regulations,

       establishes comprehensive administrative procedures for addressing alleged civil rights violations

       in, inter alia, employment. Blount v. Stroud, 232 Ill. 2d 302, 310 (2009). Under the Act, “[e]xcept

       as otherwise provided by law, no court of this state shall have jurisdiction over the subject of an

       alleged civil rights violation ***.” 775 ILCS 5/8-111(D) (West 2020). Thus, the Act preempts any

       tort claims that are inextricably linked to a claim of sexual harassment. Geise v. Phoenix Co. of

       Chicago, Inc., 159 Ill. 2d 507, 517 (1994).

¶ 12          We conclude that the plaintiff’s common law wrongful termination claim of retaliatory

       discharge, based upon her reporting alleged criminal stalking, is not inextricably linked with a civil

       rights violation since the “plaintiff can establish the necessary elements of the tort independent of

       any legal duties created by the [Act].” See Maksimovic v. Tsogalis, 177 Ill. 2d 511, 519 (1997)

       (plaintiff’s common law tort claims of assault, battery and false imprisonment were not

       inextricably linked with claims of sexual harassment where plaintiff established the necessary

       elements of each tort independent of any legal duties created by the Act); see also Blount, 232 Ill.

       2d at 316 (trial court had jurisdiction over plaintiff’s common law retaliatory discharge claim,

       which was based on plaintiff’s refusal to commit perjury in underlying discrimination action).

¶ 13          The plaintiff has not appealed the dismissal of count II of her second amended complaint,

       so the dismissal of her claim of intentional infliction of emotional distress is left undisturbed.

¶ 14                                           III. CONCLUSION




                                                         5
¶ 15          The judgment of the circuit court of Putnam County is reversed as to count I of the

       plaintiff’s second amended complaint and the cause is remanded for further proceedings with

       respect to count I.

¶ 16          Reversed in part and remanded.




                                                      6